Citation Nr: 0515758	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  94-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1967 to April 
1972, including service in Vietnam from December 1969 through 
March 1970.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which, in 
pertinent part, denied a claim of entitlement to service 
connection for PTSD.  The Board most recently remanded the 
claim in October 2003 for further development as required 
when 38 C.F.R. § 19.9(a)(2) was invalidated.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that the report of the April 2004 VA 
examination provides a medical opinion that there is a link 
between the veteran's military service and a currently 
diagnosed acquired psychiatric disorder.  As such, this 
evidence raises a request to reopen a claim for service 
connection for an acquired psychiatric disorder (other than 
PTSD).  This claim is REFERRED to the agency of original 
jurisdiction for appropriate action.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted by videoconference before the 
undersigned Veterans Law Judge, sitting in Washington, D.C., 
with the veteran in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim on appeal, all 
identified evidence relevant to the claim has been sought, 
the veteran has been afforded VA examination and opinion and 
has been notified of the complete text of the regulation 
which sets forth VA's duties to him with regard to this 
appeal, and all statutory duties to the veteran have been 
met.  

2.  The preponderance of the medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.  


CONCLUSION OF LAW

The criteria for an award of service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law was enacted more than six years after the 
veteran submitted the 1993 claim underlying this appeal.  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  Although the 
veteran's claim for service connection for PTSD was submitted 
in 1993, many years prior to enactment of the VCAA, no final 
decision was rendered prior to enactment of the VCAA.  Thus, 
the VCAA applies to this claim.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Third, the 
RO must inform the claimant of the information and evidence 
the claimant is expected to provide.  Id.  Finally, the RO 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
In the more than 10 years since the veteran submitted the 
claim, there have been numerous communications to the 
veteran.  Given the lengthy procedural history of this claim, 
the Board will not attempt to enumerate these communications 
or the notice or assistance provided to the veteran in the 
many communications of record.  The Board will only note, in 
particular, that, in February 2002, the RO issued a 
supplemental statement of the case (SSOC), which included the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.

The claim then returned to the Board.  In November 2002, the 
Board advised the veteran of the evidence missing to 
substantiate his claim.  In October 2003, the Board Remanded 
the claim to the Appeals Management Center (AMC) for 
development, as required when 38 C.F.R. § 19.9(a)(2) was 
invalidated.  Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The AMC issued a letter in March 2004 
which afforded the veteran an opportunity to submit evidence 
to substantiate his claim, advised the veteran of his 
responsibilities to identify or submit evidence, advised the 
veteran of alternative types and sources of evidence which 
might substantiate his claim, and advised the veteran that he 
had up to one year to submit evidence.  The letter also, in 
an attachment, set forth the criteria for service connection, 
a list of the evidence received and the status of the claim, 
and advised the veteran of the types of evidence VA would 
obtain and what types of evidence the veteran was responsible 
for obtaining.

The veteran has been afforded VA examinations, including in 
April 2004, and the claim was readjudicated on the merits.  A 
SSOC which included the complete text of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA, was issued 
in December 2004.  

The record also reflects that VA made numerous attempts to 
locate additional information.  Social Security 
Administration records were obtained in 1997.  Additional 
inquiry was made to the National Personnel Records Center to 
attempt to locate any additional service medical records.  
Service personnel records have been associated with the 
claims file.  The National Archives and United States Armed 
Services Center for Unit Records Research (CURR) were 
requested to search for records.  All private providers 
identified by the veteran were contacted.  The veteran 
reported that he had been treated by VA for a psychiatric 
disorder in 1984, and several attempts were made to locate 
such records.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claim.  
Although the veteran did not receive notice of the VCAA prior 
to initial adjudication of the claim, since his claim was 
submitted several years before enactment of the VCAA, he did 
received notification which the Board believes to be in 
compliance with the VCAA prior to the most recent 
readjudication of the claim on the merits.  Although one year 
has not yet elapsed since the veteran received notice of the 
provisions of 38 C.F.R. § 3.159, the Board is not precluded 
from completing appellate review.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The Board believes that the multiple notices provided to 
the appellant, including the full text of 38 C.F.R. 
§ 3.159, have satisfied the duty to notify the veteran 
of each and every provision of the VCAA.  The current 
decision in Pelegrini noted that a VCAA notice 
consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  As the Board has noted above, the appellant 
has been afforded numerous opportunities to submit 
additional evidence, and notice of the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the requirements set forth in 
Pelegrini have been satisfied. 

To the extent that there is any notice requirement or duty to 
the veteran which has not been technically satisfied during 
the more than 10 years of the pendency of this claim, it is 
the Board's opinion that no remaining technical defect in the 
attempt to comply with the VCAA would be prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. 
App. Apr. 14, 2005).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Factual background

The veteran's July 1966 service induction examination 
discloses that he provided a history of having attempted 
suicide in January 1966.  He was hospitalized in-service in 
November 1966 for evaluation of a 3-week history of recurrent 
pain in the upper left abdomen.  No medical disorder was 
diagnosed.  The veteran was briefly hospitalized in March 
1970 after he was hit in the forehead with a sledgehammer.  
January 1972 clinical records reflect that the veteran 
complained of nervousness and stomach pain.  The impression 
at that time was possible anxiety, and a psychiatric 
consultation was requested.  A February 1972 treatment note 
reflects that the veteran was to return for follow-up in 
three weeks.  No record of psychiatric consultation or 
further treatment for anxiety appears in the service medical 
records. 

In September 1992, the veteran sought service connection for 
PTSD, and he submitted that claim again in July 1993.  A 
September 1992 outpatient treatment note reflects that an 
assessment of possible PTSD, rule out mood disorder, was 
assigned.  The note reflects that PTSD inpatient 
hospitalization would be recommended, "when the veteran has 
met the criteria for this program."

The summary of a VA hospitalization in October 1992 to 
November 1992 reflects that the veteran was contemplating 
suicide.  Major depressive disorder, recurrent, dysthymic 
disorder, alcohol abuse, and antisocial traits were among the 
assigned diagnoses; the provider's impression was that the 
criteria for a diagnosis of PTSD were not met.  Outpatient 
treatment records through May 1993 reflect diagnoses of 
various psychiatric disorders, but a diagnosis of PTSD was 
not assigned.

A November 1992 outpatient treatment note reflects that the 
veteran reported that he was treated in 1985 for depression.  
He reported that he was receiving weekly therapy at the Vet 
Center.  The veteran provided a history of attempted suicide 
in 1979.  Private clinical records dated from 1977 to 1984 
reflect treatment for medical disorders, but are devoid of 
evidence of treatment for or a report of a suicide attempt.

The summary of May 1993 and June 1993 VA hospitalizations 
reflect that the veteran was evaluated for a cardiac disorder 
and underwent surgical repair of a hernia, but no diagnosis 
of PTSD was assigned.  

Vet Center records dated from April 1990 through February 
1996 reflect that the veteran was seen on fewer than 15 
occasions during that period.  He was observed to have 
symptoms of anxiety and depression.  No diagnosis of PTSD was 
assigned.

VA clinical records dated in July 1993 reflect the assignment 
of diagnoses of recurrent depressive disorder and personality 
disorder, among other disorders.  The veteran's statements 
that he had a history of PTSD were noted.  Medication was 
prescribed for treatment of the veteran's depression, and 
inpatient and outpatient treatment records through June 1993 
reflect continued psychiatric treatment and medications.  

In August 1994, the veteran reported suicidal ideations at 
the time of a general medical appointment, and was referred 
to the Mental Health Clinic.  Mental Health Clinic evaluation 
notes in August 1994 reflect that the veteran reported that 
he had PTSD.  The records reflect that he had not sought 
psychiatric treatment during the past year.  The veteran 
returned for follow-up in September 1994.

On VA examination conducted in May 1996, the veteran reported 
that he had PTSD.  The examiner assigned a diagnosis of 
generalized anxiety disorder.

By a statement submitted in April 1998, the veteran indicated 
that he developed PTSD as a result of repeated mortar attacks 
on his unit while he was in Vietnam.  

During his November 1998 videoconference hearing before the 
Board, the veteran testified that, among other stressors, he 
saw a helicopter below up near him, he felt threatened at 
times by civilians in downtown Da Nang, and that his unit 
experienced numerous mortar barrages.  

The record reflects that morning records for the veteran's 
unit were requested, but those records did not disclose any 
additional information relevant to the veteran's claim.  
Additional records were requested from a private provider 
identified by the veteran, but that facility had closed and 
the records were not available.  The veteran reported VA 
treatment in 1985 for a psychiatric disorder, but no records 
were located in response to requests for those records.  
Records of 1984 VA surgical treatment were obtained and 
associated with the claims file.

The CURR corroborated that the veteran's unit came under 
rocket fire in January 1970.

On VA examination conducted in April 2004, the veteran 
reported a history of alcohol use for many years.  He also 
provided a history of VA psychiatric treatment in 1983 
through 1984 and in 1992.  The veteran reported that his 
service in Vietnam was very traumatic.  He stated that he was 
easily irritated in the past and got into fights "at the drop 
of a dime."  He admitted depression and occasional thoughts 
of suicide.  His short-term and long-term memory were within 
normal limits.  His thought processes were goal oriented.  
His thought content was free of psychotic symptoms or over-
valued ideas.  His cognition was contact.  The examiner 
provided an opinion that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The examiner assigned a 
diagnosis of mood disorder, not otherwise specified, and 
provided an opinion that it was likely that the veteran's 
depressive symptoms were related to his experience in 
Vietnam.  The examiner assigned a diagnosis of mood disorder, 
not otherwise specified (NOS).



Applicable law and regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Further, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed.) (DSM-IV).  If a diagnosis is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  See Cohen v. Brown, 10 Vet. 
App. 128, 141 (1997).

Analysis

The veteran contends that he has PTSD as the result of his 
service, including his experiences in Vietnam.  The record 
reflects that at least one stressful event alleged by the 
veteran has been verified in records provided by the CURR.

However, review of the evidence discloses that the examiners 
who conducted VA examinations in May 1996 and April 2004 
declined to assign a diagnosis of PTSD.  No diagnosis of PTSD 
was assigned during the veteran's October 1992 to November 
1992 VA inpatient treatment for a psychiatric disorder.  

Private Vet Center treatment records reflect that no 
diagnosis of PTSD was assigned at the Vet Center.  In fact, 
those treatment notes reflect that, in October 1993, the 
veteran reported to the Vet Center provider that he had PTSD, 
and the provider noted doubt as to the "validity" of his 
presentation of those symptoms.  

While several VA inpatient and outpatient VA clinical records 
reflect that the veteran reported he had PTSD, or reflect 
that a diagnosis of PTSD was considered, the treatment notes 
do not reflect that a medical diagnosis of PTSD was assigned.  
The examiner who conducted VA examination in April 2004 
considered the veteran's contention that he had PTSD, and 
considered the stressors described by the veteran, and the 
examiner specifically noted that the veteran was hit in the 
head with a sledgehammer while in service.  The examiner 
specifically noted review of the CURR response which 
established that the veteran's unit had come under mortar 
fire.  Nevertheless, the examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD.  

Although the provider noted that it was likely that the 
veteran's depressive symptoms related to his military 
service, only the claim for service connection for PTSD is 
before the Board on appeal, and the Board does not have 
jurisdiction to consider other claims for service connection 
which the veteran might file.   

The Court has clearly stated that the law and regulations 
governing awards of veterans' benefits authorize a grant of 
service connection for a disorder only if there is a current 
medical diagnosis of the disorder.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this case, a current medical diagnosis of PTSD is 
absent.  The veteran's contentions that he has PTSD must be 
supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran's lay conclusion as to the appropriate diagnosis 
for a psychiatric disorder is not sufficient to overcome the 
weight of the medical evidence that he does not meet the 
criteria for assignment of a diagnosis of PTSD.  As the 
preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  The claim for service 
connection for PTSD must be denied.  


ORDER

The appeal for service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


